DETAILED ACTION
Claims 43-71 were subjected to restriction requirement mailed on 12/20/2021.
Applicants filed a response, and elected Group I, and species (a-i), which encompass claims 43-46, 49 and 65-68, and withdrew claims 47-48, 50-64 and 69-71, with traverse on 05/20/2022.
Claims 43-71 are pending, and claims 47-48, 50-64 and 69-71 are withdrawn after consideration.
Claims 43-46, 49 and 65-68 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-49 and 57-64 and 66-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17054714 (co-pending). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

The present claims require A multiphase reaction system comprising: a feed stream comprising one or more hydrocarbon gas phase reactants; a liquid phase comprising a molten salt; a solid phase disposed within the liquid phase; and one or more products, wherein the one or more products comprise solid carbon and A multiphase reaction method, the method comprising: contacting one or more gas phase reactants with a solid phase disposed within a liquid phase in a reactor, wherein the one or more gas phase reactants comprise a hydrocarbon, and wherein the liquid phase comprises a molten salt, and wherein the solid phase comprises a solid phase catalyst; and producing one or more reaction products in response to contacting the one or more gas phase reactants with the solid phase, wherein the reaction products comprise solid carbon and hydrogen.
The co-pending claims meet all limitations of the present claims. 
Specifically, regarding claim 45, co-pending recites CsBr (i.e., molten salt) having a packed bed of supported molten LiF (i.e., solid active metal component) supported on alumina (co-pending, claim 24), reading upon wherein the solid phase is assembled as a packed bed of solid particles, pellets, or structure with the liquid phase between the solid particles, and wherein the solid particles have catalytic activity to the one or more gas phase reactants.
Regarding claim 46, co-pending recites wherein the active metal component is a solid active metal component (co-pending, claim 22), and the active metal component comprises at least one of Ni, Fe, Co, Ru (i.e., ruthenium) (co-pending, claim 21).
Regarding claim 47, co-pending recites removing the carbon from the active metal component using the molten salt mixture within the vessel (co-pending, claim 16), reading upon the solid carbon is disposed on the solid phase.
Regarding claim 61, co-pending recites wherein the active metal component is a solid active metal component (co-pending, claim 22), and the active metal component comprises at least one of Ni, Fe, Co, Ru (i.e., ruthenium) (co-pending, claim 21).

Regarding claims 66-71, given that co-pending recites the same metal components, including, Ni, Co, Fe (co-pending, claim 21), it is clear that claims 66-71 would necessarily and inherently be met by these metal components. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Election/Restrictions
Applicant's election with traverse of Group I and species (a-i), which encompasses claims 43-46, 49 and 65-68 in the reply filed on 05/20/2022 is acknowledged.  

Applicants primarily argue:
“Applicant's attorney makes this election with traverse because claim 65 should be included in the elected group I (claim 65 depends from, and therefore contains all the recitations of, claim 43 in elected group I).”

Remarks, p. 1
The examiner respectively response as follows:
Firstly, claim 65 recites “The method of” in the preamble, while claim 43 recites “A multiphase reaction system” in the preamble. Therefore, the dependency of claim 65 was unclear when the Requirement for Restriction was made on 12/20/2021. In view of the Remark above, the examiner interprets that claim 65 now depends on claim 43. 

Secondly, given Applicants have not traversed why the technical feature among Groups I to III is not a special technical feature (page 4, Office Action mailed on 12/20/2021) and species (a-i) and (a-ii) lack unity of invention because the species do not share the same or corresponding technical feature (page 5, Office Action mailed on 12/20/2021), it is the Examiner' s position that the restriction and election requirement (with the change of claim 65 to Group I) is proper and is therefore made FINAL.
	

Claims 47-48, 50-64 and 69-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US2018/061474, filed 11/16/2018; and 62586943, filed 11/16/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Claim Objections
Claim 45 is objected to because of the following informalities:  
Claim 45, line 2, it is suggested to amend “structure” to “a structure”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 49 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites a phrase “the solid”. However, it is unclear what the phrase refers to, i.e., the solid phrase recited in claim 43, line 4 or the solid carbon recited in claim 43, line 5. The examiner interprets the phrase refers to the solid phrase recited in claim 43, line 4.
Claim 49, recites a phrase “comprises NaCl, NaBr, KCl, KiBr, LiCl, LiBr, CaCl2, MgCl2, CaBr2, MgBr2 and combinations thereof” (emphasis added). However, it is unclear what the phrase refers to, i.e., comprises all recited compound and combinations thereof, or comprises one of the recited compound or combinations thereof. The examiner interprets the phrase refers to comprises one of the recited compound or combinations thereof. If the interpretation is accurate, it is suggested to amend the phrase to “comprises NaCl, NaBr, KCl, KiBr, LiCl, LiBr, CaCl2, MgCl2, CaBr2, MgBr2 or combinations thereof” (emphasis added).
Claim 65, line 1, recites a phrase “The method of”, which lacks antecedent basis. In view of page 1 of Remark received on 05/20/2022, the examiner interprets the phrase refers to “The system of”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-46, 49 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller, US 2017/0217772 A1 (Stiller) (published on Aug. 3, 2017) in view of Oblad et al., US 2,760,847 (Oblad) (both provided in IDS received on 10/08/2021).
Regarding claims 43-44, 46 and 49, Stiller discloses a method for producing elemental carbon and hydrogen gas directly from a hydrocarbon (for example, natural gas or methane) (which would necessary require a feed stream of a hydrocarbon, for example, natural gas or methane) using a chemical reaction or series of reactions (reading upon a multiphase reaction system) (Stiller, Abstract); in one embodiment, methane can be bubbled through a molten solution (reading upon a liquid phrase) of metal, such as Mg, and optionally a metal salt such as magnesium chloride salt (i.e., MgCl2); the Mg metal and MgCl2 salt would remain unchanged throughout the overall process while the methane would be converted to pure carbon (i.e., solid carbon) and hydrogen gas (Stiller, [0024]).

Stiller does not explicitly disclose that a solid phase disposed within the liquid phase.

With respect to the difference, Oblad teaches decomposition of methane (Oblad, column 1, lines 54-55). Oblad specifically teaches contacting the hydrocarbon gas, which may be a natural gas mixture containing such hydrocarbon gas, with a molten metal or alloy containing therein dissolved (i.e., molten) and suspended (i.e., a solid phase) metallic dehydrogenation catalysts (Oblad, column 1, lines 60-65).
As Oblad expressly teaches, the decomposition of methane and/or other hydrocarbon gases, is effected catalytically but under conditions such that the carbon formed is relatively easily removed so as not to interfere with the continuous operation of the process and the carbon formed is recoverable for use in industrial processes (Oblad, column 1, lines 54-60).
Oblad is analogous art as Oblad is drawn to decomposition of methane.
In light of the motivation of containing dissolved (i.e., molten) and suspended (i.e., a solid phase) dehydrogenation catalysts in the molten (i.e., liquid) phase as taught by Oblad, it therefore would have been obvious for a person of ordinary skill in the art to include suspended metallic dehydrogenation catalysts in the molten solution of Stiller, in order to effect the decomposition of methane and/or other hydrocarbon gases catalytically but under conditions such that the carbon formed is relatively easily removed so as not to interfere with the continuous operation of the process and the carbon formed is recoverable for use in industrial processes, and thereby arrive at the claimed invention. 
	
Regarding claim 45, as applied to claim 43, Stiller in view of Oblad further teaches decomposition of the hydrocarbon gas can be effected by merely bubbling the same through a hot bath in the molten metal containing the metallic catalyst (reading upon structure with the liquid phase between the solid particles, and wherein the solid particles have catalytic activity to the one or more gas phase reactants) (Oblad, column 2, 2nd paragraph).

Regarding claims 46 and 67-68, as applied to claim 43, Stiller in view of Oblad further teaches among the metals that can be used as catalysts (i.e, dissolved and suspended in a molten metal or alloy) (reading upon has catalytic properties towards the reaction of the one or more hydrocarbon gas phase reactants) in the process there are included those of Group VIb and VIII of the Periodic table, particularly iron, cobalt, nickel and the noble metals, and various alloys of these metals (Oblad, column 3, bottom paragraph); said catalyst being one of the metals of the group consisting of platinum (Oblad, column 5, lines 14-16).

Regarding claim 65, as applied to claim 43, Stiller in view of Oblad does not explicitly teach introducing a gas stream into a reactor above the liquid phase; entraining at least a portion of the solid carbon in the gas stream; and removing the portion of the solid carbon from the reactor in the gas stream.
With respect to the difference, Oblad specifically teaches in this operation, the carbon being lighter than the molten metal, floats up therein to the surface of the bath and can be readily removed from the surface; at higher gas velocities the carbon, or at least a major part thereof, will be carried upwardly with the gas (reading upon introducing a gas stream into a reactor above the liquid phase; entraining at least a portion of the solid carbon in the gas stream), in which case the same can be separated from the gas in known and conventional manner (reading upon removing the portion of the solid carbon from the reactor in the gas stream) (Oblad, column 2, 3rd paragraph).
In light of the disclosure of Oblad, it therefore would have been obvious for a person of ordinary skill in the art to use the operation wherein at higher gas velocities the carbon, or at least a major part thereof, will be carried upwardly with the gas, in which case the same can be separated from the gas in known and conventional manner, in order to remove carbon with reasonable expectation of success, and thereby arrive at the claimed invention. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/MELISSA S SWAIN/Primary Examiner, Art Unit 1732